Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 46, 50-51, 57, 59, 60-61, 65, 68, 70-71 and 75 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over BAARMAN (US 2009/0212637 A1, hereinafter BAARMAN) in view of LIGTENBERG et al. (US 2007/0133156 A1, hereinafter LIGTENBERG).
                          
    PNG
    media_image1.png
    90
    312
    media_image1.png
    Greyscale

As per claim 46, BAARMAN discloses an electronic device configured for inductive power transfer, the electronic device comprising: 
a battery (See Par.48, discloses the device 16 comprises a battery that is charged using wirelessly received inductive power); 
an inductive charging receiver coil for receiving power to charge the battery (See Fig.1, Item#18 and Par.48, disclose a secondary coil that receives power wirelessly and provides it to charge an internal battery); 
a magnetically sensitive component (See Par.48, discloses the device may be a cell phone, a personal digital assistant, a digital media player or other electronic device, the examiner explains that cell phones inherently include cameras which are magnetically sensitive components); and 
a magnetic structure embedded in the electronic device, 
wherein the magnetic structure defines a substantially flat first surface and a substantially flat second surface opposite the first surface (See Fig.1, Item#26 and Par.42 disclose a magnet having 2 flat surfaces [upper and lower opposite one another]), wherein the magnetic structure comprises at least one piece (See Fig.1, Item#16, discloses the magnet comprises at least a single piece), 

wherein the magnetic structure is configured to create a magnetic attachment between the electronic device and a second electronic device having an inductive charger magnetically attaching to the second electronic device (See Fig.1, Items#26 and 24, and Par.42 disclose magnets placed in the electronic device and the charger such that a magnetic attraction takes place between the 2 devices), and wherein the magnetic structure is configured to align the inductive charging receiver coil of the electronic device with a charger coil in the inductive charger of the second electronic device (See Par.42, discloses magnets 24 and 26 are oriented to attract one another and therefore assist in the alignment between the primary coil 14 and the secondary coil 18). However, BAARMAN does not disclose wherein located at each of the first and second surfaces such that each piece includes at least two pairs of opposing magnetic poles oriented to cause magnetization in two opposing directions that are each perpendicular to the first and second surfaces, 2App. No.: 17/492,083 Atty Dkt No.: 1343/2/6 UTIL Reply filed: July 11, 2022
wherein the magnetic structure creates a magnetic field that does not impair normal operation of the magnetically sensitive component.
LIGTENBERG discloses an electronic device having a latching magnetic structure, the magnetic structure comprising at least one piece (See Fig.8, Item#304, discloses a latching mechanism comprising a magnet having a first surface comprising a N and S pole and a second surface having opposite pole S and N), wherein each piece includes at least two magnetic poles of opposite polarity located at each of the first and second surfaces such that each piece includes at least two pairs of opposing magnetic poles oriented to cause magnetization in two opposing directions that are each perpendicular to the first and second surfaces (See Fig.8, Item#304, discloses a latching mechanism comprising a magnet having a first surface comprising a N and S pole and a second surface having opposite pole S and N, the other magnet has the opposite polarity such that an attraction force exists between both magnetic surfaces), 2App. No.: 17/492,083 Atty Dkt No.: 1343/2/6 UTIL Reply filed: July 11, 2022
wherein the magnetic structure creates a magnetic field that does not impair normal operation of the magnetically sensitive component (See Par.45, discloses the magnetic field does not interfere with the magnetic components of the electronic device).
BAARMAN and LIGTENBERG are analogous art since they both deal with electronic devices comprising magnets.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention disclosed by BAARMAN with that of LIGTENBERG by using the disclosed magnetic latching structure for the benefit of reducing interference with the components of the electronic device (See LIGTENBERG, Par.45).

As per claim 50, BAARMAN and LIGTENBERG disclose the electronic device of claim 46 as discussed above, wherein the magnetic structure includes at least one discontinuity (See BAARMAN, Fig.11, Items#624A-624F, disclose a plurality of magnets with a plurality of discontinuities).

As per claim 51, BAARMAN and LIGTENBERG disclose the electronic device of claim 50 as discussed above, wherein the at least one discontinuity inhibits an eddy current in the magnetic structure when the battery is being charged by receiving power through the inductive charging receiver coil (See LIGTENBERG, Par.45, discloses the magnet system reduces interference with components electronic device, the examiner contends that the structure as disclosed by BAARMAN in view of LIGTENBERG would reduce eddy currents in the when charging is being performed).

As per claim 57, BAARMAN and LIGTENBERG disclose the electronic device of claim 46 as discussed above, wherein the electronic device is a mobile telephone, an electronic tablet, a laptop computer, a notebook computer, or an electronic case for charging a mobile device (See BAARMAN, Par.48, discloses the device may be a cell phone, a personal digital assistant, a digital media player or other electronic device).

As per claim 59, BAARMAN and LIGTENBERG disclose the electronic device of claim [[58]] 46, wherein the magnetically sensitive component is an electronic compass or a camera (See BAARMAN, Par.48, discloses the device may be a cell phone, a personal digital assistant, a digital media player or other electronic device, the examiner explains that cell phones inherently include cameras which are magnetically sensitive components).

As per claim 60, BAARMAN discloses a system for inductive charging of an electronic device, the system comprising: 
an inductive charger (See Fig.1, Item#10 and Par.42, disclose an inductive power supply [charger]), the inductive charger comprising: 
an inductive charging coil for providing power to charge a battery of the electronic device (See Fig.1, Item#14 and Par.42, disclose a primary coil) for providing power to charge a battery of the electronic device (See Par.48, discloses the electronic device 16 comprises a battery which is recharged via inductive power received from the charger 10); 
a magnetic structure positioned near the inductive charging coil (See Fig.1, Item#24 and Par.42, discloses a magnet for aligning the charger 10 with the electronic device 16), 
wherein the magnetic structure comprises at least one piece (See Fig.1, Item#24), 
wherein the magnetic structure is configured to create a magnetic attachment between the inductive charger and the electronic device (See Fig.1, Iterms#24 and 26 and Par.42, disclose the magnets in the charger and the electronic device attract one another), [[and]] 
wherein the magnetic structure is configured to align the inductive charging coil of the inductive charger with an inductive charging receiving coil of the electronic device (See Par.42, discloses “the two magnets 24 and 26 are oriented to attract one another and therefore assist in providing proper alignment between the power supply 10 and the remote device 16”). However BAARMAN does not disclose wherein each includes at least two magnetic poles of opposite polarity located at each of a first surface and a second surface of each piece such that each piece includes at least two pairs of opposing magnetic poles oriented to cause magnetization in two opposing directions that are each perpendicular to the first and second surfaces, or6App. No.: 17/492,083 Atty Dkt No.: 1343/2/6 UTILReply filed: July 11, 2022wherein the magnetic structure creates a magnetic field that does not impair normal operation of a magnetically sensitive component in the electronic device during inductive charging of the electronic device.
LIGTENBERG discloses an electronic device having a latching magnetic structure, the magnetic structure comprising at least one piece (See Fig.8, Item#304, discloses a latching mechanism comprising a magnet having a first surface comprising a N and S pole and a second surface having opposite pole S and N), wherein each piece includes at least two magnetic poles of opposite polarity located at each of the first and second surfaces such that each piece includes at least two pairs of opposing magnetic poles oriented to cause magnetization in two opposing directions that are each perpendicular to the first and second surfaces (See Fig.8, Item#304, discloses a latching mechanism comprising a magnet having a first surface comprising a N and S pole and a second surface having opposite pole S and N, the other magnet has the opposite polarity such that an attraction force exists between both magnetic surfaces), 2App. No.: 17/492,083 Atty Dkt No.: 1343/2/6 UTIL Reply filed: July 11, 2022
wherein the magnetic structure creates a magnetic field that does not impair normal operation of the magnetically sensitive component (See Par.45, discloses the magnetic field does not interfere with the magnetic components of the electronic device).
BAARMAN and LIGTENBERG are analogous art since they both deal with electronic devices comprising magnets.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention disclosed by BAARMAN with that of LIGTENBERG by using the disclosed magnetic latching structure for the benefit of reducing interference with the components of the electronic device (See LIGTENBERG, Par.45).

As per claim 61, BAARMAN and LIGTENBERG disclose the system of claim 60 as discussed above, wherein the inductive charger is incorporated into a mobile device, a laptop computer, or a notebook computer (See BAARMAN, Par.48, disclose the electronic device 16 receiving wireless charging can be a cell phone).

As per claim 62, BAARMAN and LIGTENBERG the system of claim 60 as discussed above, further comprising a magnetic sensor configured to detect the presence of a magnetic field of a nearby magnet to initiate an inductive charging process (See BAARMAN, Par.61, discloses hall sensors on the power supply side to determine orientation/motion of the device, also see Par.62, discloses “Once the remote device is brought out of proximity of the inductive power supply, power transfer stops. When the remote device is brought back within proximity of the inductive power supply, power transfer may resume or restart.”).

As per claim 63, BAARMAN and LIGTENBERG disclose the system of claim 60 as discussed above, further comprising a magnetically sensitive component in the system (See Par.48, discloses the device may be a cell phone, a personal digital assistant, a digital media player or other electronic device, the examiner explains that cell phones inherently include cameras which are magnetically sensitive components), wherein [[a]] the magnetic field generated by the magnetic structure does not impair normal operation of the magnetically sensitive component in the system(See Par.45, discloses the magnetic field does not interfere with the magnetic components of the electronic device).

As per claim 64, BAARMAN and LIGTENBERG disclose the system of claim 63 as discussed above, wherein the magnetically sensitive component in the system is an electronic compass or a camera (See Par.48, discloses the device may be a cell phone, a personal digital assistant, a digital media player or other electronic device, the examiner explains that cell phones inherently include cameras which are magnetically sensitive components).

As per claim 65, BAARMAN discloses an accessory device comprising: 
a substantially flat magnetic structure (See Fig.1, Item#10, discloses a charging pad comprising a flat surface), 
wherein the magnetic structure comprises at least one piece (See Fig.1, Item#24), 7App. No.: 17/492,083 Atty Dkt No.: 1343/2/6 UTIL Reply filed: July 11, 2022 
wherein the magnetic structure is configured to create a magnetic attachment to a magnetically compatible electronic device comprising a magnetically sensitive component (See Fig.2, Item#16 and 26, disclose an electronic device comprising a magnet 26, also see Par.42, discloses the magnets are attracted to each other such that the charge receiving device 16 is attached to the charger 10, Par.48, discloses the electronic device can be a mobile phone which inherently includes a camera, a camera is considered a magnetically sensitive component), and 
wherein the magnetic structure is configured to align the accessory device with the magnetically compatible electronic device (See Par.42, discloses “the two magnets 24 and 26 are oriented to attract one another and therefore assist in providing proper alignment between the power supply 10 and the remote device 16”). However BAARMAN does not disclose wherein each includes at least two magnetic poles of opposing polarity located at each of a first surface and a second surface of each piece such that each piece includes at least two pairs of opposing magnetic poles oriented to cause magnetization in two opposing directions that are each perpendicular to the first and second surfaces, or wherein a magnetic field generated by the magnetic structure does not impair normal operation of the magnetically sensitive component.
LIGTENBERG discloses an electronic device having a latching magnetic structure, the magnetic structure comprising at least one piece (See Fig.8, Item#304, discloses a latching mechanism comprising a magnet having a first surface comprising a N and S pole and a second surface having opposite pole S and N), wherein each piece includes at least two magnetic poles of opposite polarity located at each of the first and second surfaces such that each piece includes at least two pairs of opposing magnetic poles oriented to cause magnetization in two opposing directions that are each perpendicular to the first and second surfaces (See Fig.8, Item#304, discloses a latching mechanism comprising a magnet having a first surface comprising a N and S pole and a second surface having opposite pole S and N, the other magnet has the opposite polarity such that an attraction force exists between both magnetic surfaces), 2App. No.: 17/492,083 Atty Dkt No.: 1343/2/6 UTIL Reply filed: July 11, 2022
wherein the magnetic structure creates a magnetic field that does not impair normal operation of the magnetically sensitive component (See Par.45, discloses the magnetic field does not interfere with the magnetic components of the electronic device).
BAARMAN and LIGTENBERG are analogous art since they both deal with electronic devices comprising magnets.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention disclosed by BAARMAN with that of LIGTENBERG by using the disclosed magnetic latching structure for the benefit of reducing interference with the components of the electronic device (See LIGTENBERG, Par.45).
As per claim 68, BAARMAN and LIGTENBERG disclose the accessory device of claim 65 as discussed above, however BAARMAN and LIGTENBERG do not explicitly disclose wherein the magnetic structure is flexible. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention disclosed by BAARMAN and LIGTENBERG to use a flexible magnetic structure for the benefit of reducing the weight and allowing for a magnetic structure than can conform to the inside surface of the device.

As per claim 70, BAARMAN and LIGTENBERG disclose the accessory device of claim 65 as discussed above, wherein the accessory device is a mounting apparatus configured to mount an electronic device inside a vehicle (See BAARMAN, Par.46, discloses “the magnets may have sufficient flux density to hold the remote device in place despite acceleration and deceleration forces, such as when charging the remote device in a moving vehicle”).

As per claim 71, BAARMAN and LIGTENBERG disclose the accessory device of claim 70 as discussed above, further comprising an inductive charger for charging the mounted electronic device (See BAARMAN, Par.46, discloses “the magnets may have sufficient flux density to hold the remote device in place despite acceleration and deceleration forces, such as when charging the remote device in a moving vehicle”).

As per claim 75, BAARMAN discloses an apparatus comprising:
a permanent magnet structure for use proximate to 
wherein the permanent magnet structure has a substantially flat top surface and a substantially flat bottom opposite the top surface (See Fig.1, Item#26, discloses a magnet having 2 flat surfaces [upper and lower]), 
wherein the magnetic structure is configured to align a component in the apparatus with a component in the mobile device (See Par.42, discloses “the two magnets 24 and 26 are oriented to attract one another and therefore assist in providing proper alignment between the power supply 10 and the remote device 16”). However BAARMAN does not disclose wherein the permanent magnet includes at least two magnetic poles of opposite polarity located at each of the top and bottom surfaces such that the permanent magnet structure is magnetized in a direction perpendicular to its top and bottom of the top and bottom surfaces oriented to cause magnetization in two opposing directions that are each perpendicular to the top and bottom surfaces, or wherein a magnetic field generated by the permanent magnet structure does not impair normal operation of the magnetically sensitive component.
LIGTENBERG discloses an electronic device having a latching magnetic structure, the magnetic structure comprising at least one piece (See Fig.8, Item#304, discloses a latching mechanism comprising a magnet having a first surface comprising a N and S pole and a second surface having opposite pole S and N), wherein each piece includes at least two magnetic poles of opposite polarity located at each of the first and second surfaces such that each piece includes at least two pairs of opposing magnetic poles oriented to cause magnetization in two opposing directions that are each perpendicular to the first and second surfaces (See Fig.8, Item#304, discloses a latching mechanism comprising a magnet having a first surface comprising a N and S pole and a second surface having opposite pole S and N, the other magnet has the opposite polarity such that an attraction force exists between both magnetic surfaces), 2App. No.: 17/492,083 Atty Dkt No.: 1343/2/6 UTIL Reply filed: July 11, 2022
wherein the magnetic structure creates a magnetic field that does not impair normal operation of the magnetically sensitive component (See Par.45, discloses the magnetic field does not interfere with the magnetic components of the electronic device).
BAARMAN and LIGTENBERG are analogous art since they both deal with electronic devices comprising magnets.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention disclosed by BAARMAN with that of LIGTENBERG by using the disclosed magnetic latching structure for the benefit of reducing interference with the components of the electronic device (See LIGTENBERG, Par.45).


Claim 47 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over BAARMAN in view of LIGTENBERG and in further view of HIJAZI et al. (US 2011/0202777 A1, hereinafter HIJAZI).
           
    PNG
    media_image2.png
    287
    459
    media_image2.png
    Greyscale

As per claim 47, BAARMAN and LIGTENBERG disclose the electronic device of claim 46 as discussed above, however BAARMAN and LIGTENBERG do not disclose a wired charging connector and circuitry for receiving power to charge the battery from a wired charger; wherein the electronic device is configured to detect when power is being provided through the wired charging connector and the inductive charging receiver coil simultaneously, and wherein the electronic device is further configured to switch between receiving power through the wired charging connector and receiving power through the inductive charging receiver coil based on a priority determined by the electronic device.
HIZAJI discloses a power module for an information handling system comprising a wired charging connector  (See Fig.2, Item#108) and circuitry for receiving power to charge the battery from a wired charger (See Fig.2, Item#220, disclose a battery charger module); wherein the electronic device is configured to detect when power is being provided through the wired charging connector and the inductive charging receiver coil simultaneously (See Fig.2, Items#106, 108 and Pars.14 and 18, disclose the embedded controller can determine when power is provided by both the wired and wireless interfaces and select one of the power sources based n a hierarchy which can depend on charging efficiency), and wherein the electronic device is further configured to switch between receiving power through the wired charging connector and receiving power through the inductive charging receiver coil based on a priority determined by the electronic device (See Pars.18-19, disclose the embedded controller selects between the wired and wireless charging inputs by controlling switches 218 and 234 according to a stored hierarchy determined based on efficiency and Par.14, discloses that the wired power source is usually the more efficient source).
BAARMAN, LIGTENBERG and HIZAJI are analogous art since they all deal with portable electronic devices.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention disclosed BAARMAN and LIGTENBERG with that of HIZAJI by adding the power selection structure for the benefit of enhancing charging efficiency by always prioritizing the most efficient source when multiple sources are present.
Claims 48-49 and 66-67 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over BAARMAN in view of LIGTENBERG and in further view of CHEN et al. (US 2009/0179719 A1, hereinafter CHEN).
                      
    PNG
    media_image3.png
    399
    447
    media_image3.png
    Greyscale

As per claims 48 and 66, BAARMAN and LIGTENBERG disclose the electronic device of claim 46 as discussed above, wherein the magnetic structure is concentric with the charging receiving coil (See BAARMAN, Fig.1, Items#26 and 18, disclose the receiving coil and the magnet are concentric), however BAARMAN and LIGTENBERG do not disclose wherein the magnetic structure has a ring-like shape and is substantially concentric with the inductive charging receiver coil.
CHEN discloses a magnetizing device comprising magnetic structure that has a ring-like shape (See Fig.2, Item#22, discloses a ring-like magnetic structure).
BAARMAN, LIGTENBERG and CHEN are analogous art since they all deal with magnetic structures.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention disclosed by BAARMAN and LIGTENBERG by trying the magnetic structure disclosed by CHEN comprising a ring-like structure for the benefit of providing attachment while reducing magnetic interference with the components of the electronic device.
As per claim 49, BAARMAN, LIGTENBERG and CHEN disclose the electronic device of claim 48 as discussed above, wherein one of the at least two magnetic poles at the first surface of the magnetic structure is located near the inner diameter of the ring-like magnetic structure and another of the at least two magnetic poles at the first surface of the magnetic structure is located near the outer diameter of the ring-like magnetic structure (See CHEN, Fig.2, Item#22, discloses a magnet comprising a plurality of section wherein each section comprises a different polarity on the inner diameter than that on the outer diameter). 

As per claim 67, BAARMAN, LIGTENBERG and CHEN disclose the accessory device of claim 65 as discussed above, wherein the magnetic structure includes at least one discontinuity (See BAARMAN, Fig.11, Items#624A-624F, disclose a plurality of magnets with a plurality of discontinuities).

Claims 52-53 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over BAARMAN in view of LIGTENBERG and CHEN and in further view of CHATTERJEE et al. (US 8,688,037 B2, hereinafter CHATTERJEE).
As per claim 52, BAARMAN, LIGTENBERG and CHEN disclose the electronic device of claim 48, further comprising:
an additional magnetic structure embedded in the electronic device, wherein the additional magnetic structure defines a substantially flat first surface and a substantially flat second surface, wherein the additional magnetic structure is magnetized in a direction perpendicular to the first and second surfaces of the additional magnetic structure, and
wherein the first and second surfaces of the additional magnetic structure each include at least two magnetic poles of opposite polarity.
CHATTERJEE discloses a magnetic structure embedded in the electronic device, wherein the magnetic structure defines a substantially flat first surface and a substantially flat second surface, wherein the additional magnetic structure is magnetized in a direction perpendicular to the first and second surfaces of the additional magnetic structure, and wherein the first and second surfaces of the additional magnetic structure each include at least two magnetic poles of opposite polarity (See Figs.19 and 36, Items#1912, disclose a plurality of ferrous tabs or magnets which can be used interchangeably between the dock and the device to allow for connection between the charger and the electronic device, each magnet surface comprising two magnetic poles and the other surface comprising opposite magnetic poles).
 BAARMAN, LIGTENBERG, CHEN and CHATTERJEE are analogous art since they all deal with magnetic structures.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention disclosed by BAARMAN, LIGTENBERG and CHEN with that of CHATTERJEE by adding a perpendicular attachment magnet for the benefit of charging the orientation of the electronic device with respect to the charger.

As per claim 53, BAARMAN, LIGTENBERG, CHEN and CHATTERJEE disclose the electronic device of claim 52 as discussed above, wherein the additional magnetic structure is configured to align an inductive charger in a predetermined rotational orientation relative to the electronic device (See CHATTERJEE, Figs.6B, 6C and Col.9, lines 38-50, disclose the attachment mechanism allows the electronic device to be placed in landscape or portrait orientation).
Claims 54-56 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over BAARMAN in view of LIGTENBERG and in further view of AZANCOT and WANG et al. (US 6,765,144 B1, hereinafter WANG).
As per claim 54, BAARMAN and LIGTENBERG disclose the electronic device of claim 46 as discussed above, however BAARMAN and LIGTENBERG do not disclose further comprising one or more material layers approximately parallel to and located near a surface of the inductive charging receiver coil, wherein the one or more material layers include a magnetic shield layer comprising nano material.
AZANCOT discloses an electronic device further comprising one or more material layers approximately parallel to and located near a surface of the inductive charging receiver coil, wherein the one or more material layers include a magnetic shield layer (See Fig.5e and Par.147, disclose a magnetic shield 5264 below the secondary inductor 5220 in the receiver 5200).
BAARMAN, LIGTENBERG and AZANCOT are analogous art since they all deal with portable electronic devices.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention disclosed by BAARMAN and LIGTENBERG with that of AZANCOT by adding the magnetic shield layer for the benefit of protecting the coil against interference caused by external magnetic flux. However, BAARMAN, LIGTENBERG and AZANCOT do not disclose the magnetic shield layer comprises nano material.
WANG discloses a system dealing with magnetic resonance device comprising a magnetic shield layer comprising nano material (See Col.10, lines 53-57 and Abstract, disclose a shielding layer comprising nano-magnetic material to shield a device).
BAARMAN, LIGTENBERG, AZANCOT and WANG are analogous art since they all deal with electronic devices.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention disclosed by BAARMAN, LIGTENBERG and AZANCOT with that of WANG by using a shielding layer comprising nano-magnetic material for the benefit of enhancing the charge transmission efficiency by providing better shielding from external magnetic flux that might otherwise interfere with the wireless transmission.

As per claim 55, BAARMAN, LIGTENBERG, AZANCOT and WANG disclose the electronic device of claim 54 as discussed above, wherein the one or more material layers further include a heat transfer layer (See AZANCOT, Fig.5c, Item#5130 and Par.140, disclose a heat sink layer, also see Par.143, disclose The heat sink 5130 is typically a thermal conductive material such as aluminum, copper or the like which serves to distribute heat more evenly around the inductive receiver 5120). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention disclosed BAARMAN, LIGTENBERG, AZANCOT and WANG as applied to claim 54 to include the heat sink disclosed by AZANCOT for the benefit of protecting the components of the receiver against damage caused by increased temperature.

As per claim 56, BAARMAN, LIGTENBERG, AZANCOT and WANG disclose the electronic device of claim 55, wherein the heat transfer layer includes at least one discontinuity that reduces an effect of a circulating eddy current in the heat transfer layer when the electronic device is receiving power through the inductive charging receiver coil (See AZANCOT, Fig.5c, Item#5130, discloses a heat sink with a gap, the presence of gap in the heat sink would reduce an effect of a circulating eddy current in the heat transfer layer when the electronic device is receiving power through the inductive charging receiver coil, even though this is not explicitly mentioned in AZANCOT, it would have been an effect caused by the disclosed heat sink structure).
Claim 69 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over BAARMAN in view of LIGTENBERG and in further view of LIU (US 2010/0013431 A1, hereinafter LIU)
As per claim 69, BAARMAN and LIGTENBERG disclose the accessory device of claim 65 as discussed above, however BAARMAN and LIGTENBERG do not disclose wherein the accessory device is a protective case or pouch for an electronic device.
LIU discloses an inductive charging system comprising a protective case or pouch for an electronic device, the protective case comprising an inductive coil such that it receives inductive power from an external charger such as a charging pad and relays it to the electronic device within the sleeve (See Fig.5, Item#10 and Par.28, disclose a protective sleeve, also Par.29, discloses one or more secondary windings at the back of the sleeve).
BAARMAN, LIGTENBERG and LIU are analogous art since they all deal with mobile electronic devices.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention disclosed by BAARMAN and LIGTENBERG with that of LIU by applying the magnetic and inductive charging structure to a protective sleeve for the benefit of securing the device to the protective sleeve and aligning the sleeve to an external charging source such as a charging pad.
Claim 73 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over BAARMAN in view of LIGTENBERG and in further view of FELLIG (US 2010/0230301, hereinafter FELLIG).
As per claim 73, BAARMAN and LIGTENBERG disclose the accessory device of claim 65 as discussed above, however BAARMAN and LIGTENBERG do not disclose wherein the accessory device is a wallet or money clasp configured to contain at least one debit or credit card, and wherein the magnetic structure of the accessory device does not interfere with a magnetic strip of the at least one contained debit or credit card.
FELLIG discloses a carrying case comprising a wallet or money clasp configured to contain at least one debit or credit card, and wherein the magnetic structure of the accessory device does not interfere with a magnetic strip of the at least one contained debit or credit card (See Par.24, disclose “the device is contained within a housing therefore with the pocket for carrying at least one credit card being formed within or on the housing”, also “a magnetically protective element is interposed between the electronic device and inserted materials having magnetic strips and the like to protect information on the strip from being affected by a magnetic field in the device).
BAARMAN and LIGTENBERG and FELLIG are analogous art since they all deal with portable electronic devices.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention disclosed by BAARMAN and LIGTENBERG with that of FELLIG by employing the magnetic structure disclosed by BAARMAN and LIGTENBERG in the case with a credit card pocket disclosed by FELLIG for the benefit of providing a carrying case that can be secured to the electronic device and also provide a space to carry and protect credit cards (The combination of BAARMAN, LIGTENBERG and FELLIG would yield a carrying case comprising magnets for securing the case to the portable electronic device, a pocket for carrying a credit card and a shielding layer between the magnet and the pocket for protecting the credit card from being affected by magnetic field). 

Claim 74 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over BAARMAN in view of LIGTENBERG and in further view of LENG et al. (US 2009/0244836 A1, hereinafter LENG).
As per claim 74, BAARMAN and LIGTENBERG disclose the accessory device of claim 65 as discussed above, however BAARMAN and LIGTENBERG do not disclose wherein the accessory device is a magnetic sticker configured to attach to an additional device to enable attachment and alignment of the additional device to the magnetically compatible electronic device.
LENG discloses a magnetic sticker configured to attach to an additional device to enable attachment and alignment of the additional device to the magnetically compatible electronic device (See Par.37, discloses a magnetic sticker attached to the laptop surface to allow the mouse to be attached to the laptop).
BAARMAN, LIGTENBERG and LENG are analogous art since all deal with magnetic attachment structures.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention disclosed by BAARMAN and LIGTENBERG with that LENG by adopting the magnetic sticker structure for the benefit of allowing the attachment of electronic devices that were manufactured without the magnetic structure embedded within by retrofitting them with the magnetic sticker.

13.	Claim 72 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over
BAARMAN in view LIGTENBERG and in further view AZANCOT et al. (US 2014/0125146 A1, hereinafter AZANCOT).
As per claim 72, BAARMAN and LIGTENBERG disclose the accessory device of claim 65 as discussed above, however BAARMAN and LIGTENBERG does not disclose further comprising a backing layer of ferromagnetic material comprising steel to reduce a magnetic field generated by the magnetic structure on a magnetically sensitive component of the accessory or its contents.
	AZANCOT discloses an inductive power system comprising a backing layer of
ferromagnetic material comprising steel to reduce a magnetic field generated by the magnetic
structure on a magnetically sensitive component of the accessory or its contents (See Fig.5e,
Item#5264 and Par.149, disclose “The magnetic shield 5264 is provided to prevent flux leakage
into the surroundings. Preferably, the magnetic shield 5264 is also fabricated from a sheet of thin
amorphous ferromagnetic material and may be adhered to the PCB by a third adhesive insulating
layer 5265c.”).
	BAARMAN, LIGTENBERG and AZANCOT are analogous art since they all deal with
electronic devices.
It would have been obvious to one of ordinary skill in the art at the time of the invention
to modify the invention disclosed by BAARMAN and LIGTENBERG with that AZANCOT by
adding a magnetic shielding layer for the benefit of preventing magnetic flux from leaking in the
metallic components of the accessory causing them to heat up (See AZANCOT, Par.150).
Conclusion
Response to Arguments
13.	Applicant’s arguments with respect to amended claim(s) 46, 60, 65 and 75 have been considered but are moot in view of the new grounds of rejection. The examiner added LIGTENBERG to address the added limitations as discussed in the above rejection. Objection to claim 64 is withdrawn. Claims 46-75 Stand rejected.
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165. The examiner can normally be reached 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED H OMAR/Examiner, Art Unit 2859         

/EDWARD TSO/Primary Examiner, Art Unit 2859